DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given on 3/23/2021 by Brandon Stallman after an interview on 3/22/2021.

The application has been amended as follows:
IN THE CLAIMS: 

1. (Currently amended) A casing for a turbomachine, comprising: 
an inner hub with an axis of revolution; and 
an outer annular ferrule extending around the inner hub, the outer annular ferrule configured to define, with the inner hub, an annular flow path for a gas stream, and rigidly connected to the inner hub by arms, the inner hub comprising a scalloped annular flange at a longitudinal end of the inner hub, 
the scalloped annular flange extending radially inward with respect to the axis of revolution from a flow path wall of the inner hub, the scalloped annular flange of revolution and spaced apart from each other by a plurality of hollowed portions,
wherein a radially inner portion of each of the arms is situated between two consecutive solid portions, the radially inner portion of each of the arms defining a perimeter of each of the arms at the flow path wall,
wherein the inner hub is produced by assembling, by welding, several angular hub sectors arranged circumferentially end to end around the axis of revolution, each of the several angular hub sectors connected to an adjacent angular hub sector by a longitudinal weld bead extending over an entire axial extent of the inner hub and ed portion of the plurality of hollowed portions of the scalloped annular flange.
3. (Currently amended) The casing of Claim 1, wherein each of the several angular hub sectors is initially formed from one single part with the [[a]] radially inner portion of one of the arms.
4. Canceled
6. (Currently amended) The casing of Claim 1, wherein the plurality of hollowed portions each comprise a median edge, straight-lined and tangent to a circumference centered on the axis of revolution [[A]].
7. (Currently amended) The casing of Claim 1, wherein the arms extend into [[the]] planes, tangent to a circumference centered on the axis of revolution.
9. (Currently amended) A method for manufacturing a casing for a turbomachine, the casing comprising an inner hub and an outer annular ferrule extending around the inner hub and an axis of revolution, the outer annular ferrule configured to define, with the extending radially inward with respect to the axis of revolution from a flow path wall of the inner hub, the scalloped annular flange comprising a plurality of solid portions regularly distributed about the axis of revolution and spaced apart from each other by a plurality of hollowed portions, wherein a radially inner portion of each of the arms is situated between two consecutive solid portions, the radially inner portion of each of the arms defining a perimeter of each of the arms at the flow path wall, the method comprising: 
assembling, by welding, several angular hub sectors arranged circumferentially end to end around the axis of revolution, each of the several angular hub sectors being connected to an adjacent angular hub sector by a longitudinal weld bead extending over an entire axial extent of the inner hub, and ed portion of the plurality of hollowed portions of the scalloped annular flange.
11. (Currently amended) The method of Claim 10, wherein, to produce each longitudinal weld bead, the electron beam is inclined with respect to the axis of revolution, and is moved into a longitudinal plane passing via the axis of revolution and the longitudinal weld bead to be produced, without passing through a material of the scalloped annular flange.
12. (Currently amended) The method of Claim 11, wherein the electron beam is inclined with respect to the axis of revolution radially towards an outside from a downstream longitudinal end towards an upstream longitudinal end of the casing.
hub 
15. (Currently amended) The casing of Claim 1, wherein the several angular hub sectors of the inner hub 
16. Canceled
17. (Currently amended) The casing of Claim 1, wherein the radially inner portion of each of the arms is situated between a first longitudinal plane passing through the axis of revolution of the inner hub and one of the solid portions of said scalloped annular flange, and a second longitudinal plane passing through the axis of revolution of the inner hub and another consecutive solid portion of the[[se]] plurality of solid portions.
18. (Currently amended) The casing of Claim 1, wherein the radially inner portion of each of the arms is situated halfway from two consecutive solid portions.
19. Canceled
20. (Currently amended) The casing of Claim 1, wherein the plurality of solid portions and the plurality of hollowed portions are situated in a radial plane which is perpendicular to the axis of revolution of the inner hub.
21. Canceled
Reasons for Allowance
	Claims 1-3, 5-15, 17-18 and 20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
the prior art of record does not show nor fairly render obvious the combination set forth in the currently amended independent claims 1 and 9; in particular:

wherein a radially inner portion of each of the arms is situated between two consecutive solid portions, the radially inner portion of each of the arms defining a perimeter of each of the arms at the flow path wall.”
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Sousa et al. (20150152788) teaches an aft flange of a gas turbine engine exhaust casing (see Figs. 1, 5 and 7A) which has solid portions and hollowed portions but the flange extends axially rather than radially inward.
Bellabal et al. (20160200443) teaches an exhaust casing for a gas turbine engine (see Figs. 1 and 2) with a scalloped flange extending radially inward, but a radially inner portion of each of the arms is aligned with a solid portion, the radially inner portion is not situated between two consecutive solid portions.
Orosa et al. (20150143814) teaches a turbine exhaust casing (TEC 60) for a gas turbine engine (see Figs. 1-4) which has an aft flange (150 in Fig. 4) which is scalloped (para. 56) and extends radially inward (see Figs. 4 and 15) and has radially inner portions (104 modular TEC collar, para. 57; see Figs. 2-4 and 18-19) but does not teach .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741